

116 HR 7065 IH: To require States to certify a process for distributing Coronavirus Relief Funds to local governments.
U.S. House of Representatives
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7065IN THE HOUSE OF REPRESENTATIVESJune 1, 2020Mr. Brady (for himself, Mr. Kelly of Pennsylvania, Mr. LaHood, Mr. Ferguson, Mr. Wenstrup, and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require States to certify a process for distributing Coronavirus Relief Funds to local governments.1.State distribution of Coronavirus Relief Fund(a)In generalNot later than June 12, 2020, each State that received a payment for fiscal year 2020 under section 601(b)(1) of the Social Security Act (42 U.S.C. 801(b)(1)) shall provide the Secretary of the Treasury with a certification signed by the Chief Executive for the State that—(1)certifies that the State has in effect a procedure to distribute funds provided under such payment, to the extent determined appropriate by the State, to units of local government within the State; and(2)includes a detailed description of such procedure.(b)RecoupmentIf the Inspector General of the Department of the Treasury determines, pursuant to the authority provided under section 601(f) of such Act (42 U.S.C. 801(f)), that a State has failed to comply with subsection (a) with respect to a payment described in such subsection, an amount equal to 25 percent of such payment shall be booked as a debt of such entity owed to the Federal Government. Amounts recovered under this subsection shall be deposited into the general fund of the Treasury.